Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's species election filed January 13, 2022 is acknowledged and has been entered.  Applicant elected substrate species MAdCAM1 in claim 3. Applicant elected two substrate species subcombination MAdCAM1 and VCAM-1 in claim 4. Applicant elected three substrate species subcombination MAdCAM1, VCAM-1, and P-Selectin in claim 5.   Claims 1-12, 14-19, 21, and 22 are readable on the elected species. Accordingly, claims 1-12, 14-19, 21, and 22 are pending and are under examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

3.	 Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f), 365(a) or (b) or 386(a).  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/AU2017/051118 filed 10/16/2017, is October 14, 2016 which is the filing date of AUSTRALIA 2016904169 from which the benefit of foreign priority is claimed. 

Specification
4.	The disclosure is objected to because of the following informalities: 
In the Brief Description of the Drawings:
Figure 5A-5C have not been differentially described.
Figure 6A-6C have not been differentially described.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-12, 14-19, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite in reciting “A method to assess a subject’s response … to a drug treatment…” and “subjecting a blood sample obtained from a     subject to at least one leucocyte function assay” because the subject from which the blood sample was obtained does not appear to have been treated with the drug so as to assess a response to the drug. Hence, it is unclear how the subject’s response to the drug is assessed when, absent drug treatment.
  	Claim 1 is indefinite for appearing redundant in reciting, “migration to at least one or more of the following: at least one endothelial molecule and at least one cell.” Perhaps, Applicant intends, “migration to at least one or more of an endothelial molecule and a cell.”  Alternatively, such recitation in claim 1 appears to encompass simply requiring only “at least one endothelial molecule” or “at least one cell.”   
	Claim 1 is further confusing in reciting, “at least one cell” because it is unclear particular cell it is and what is encompassed in the recitation of “cell” in relation to other components of the method including the subject’s blood sample, the leukocytes, and the endothelial molecule. 
	Claim 1 is also vague and indefinite in reciting “based at least in part on one or more results of the at least one LAFA” because “in part” and “results” are subjective terms lacking a comparative basis for defining their metes and bounds 
	Claim 1 is further indefinite in reciting, “based at least in part on one or more results of the at least one LAFA, assess the subject’s response, or potential response, to the drug treatment” because it fails to clearly define how the subject’s response or potential response to the drug treatment is assessed simply on the basis of LAFA results.  As recited, it is unclear what LAFA results (parameters, presence, absence, increase, decrease) should be measured, obtained, or expected in order to provide a determination that the subject is manifesting a response to the drug treatment.
Claim 2 is ambiguous in reciting, “under realistic physiological conditions” because “realistic” is a subjective term lacking a comparative basis for defining its metes and bounds. Additionally, “realistic physiological conditions” is not defined in the specification; hence, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 2 is indefinite for appearing redundant in reciting, “migration under realistic physiological conditions to at least one or more of the following: at least one endothelial molecule and at least one cell expressing an endothelial molecule.” Perhaps, Applicant intends, “migration under realistic physiological conditions to at least one or more of an endothelial molecule and a cell expressing an endothelial molecule.”
	Claim 2 is also vague and indefinite in reciting “based at least in part on one or more results of the at least one LAFA” because “in part” and “results” are subjective terms lacking a comparative basis for defining their metes and bounds. 
	Claim 2 is further indefinite in reciting, “based at least in part on one or more results of the at least one LAFA, assess the subject’s response, or potential response, to the drug treatment” because it fails to clearly define how the subject’s response or potential response to the drug treatment is assessed simply on the basis of LAFA results.  As recited, it is unclear what LAFA results (parameters, presence, absence, increase, decrease) should be measured, obtained, or expected in order to provide a determination that the subject is manifesting a response to the drug treatment.
Claim 3 is indefinite in reciting, “VCAM-1” and MAdCAM-1”, “IL-8”, and SDF1α.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims. See also claims 4 and 5.
	Claim 6 is objected to in reciting, “LAFA measures one or more the following parameters.” It should recite “LAFA measures one or more of the following parameters.”
Claim 7 is objected to in reciting, “LAFA measures two or more the following parameters.” It should recite “LAFA measures two or more of the following parameters.”
Claim 8 is objected to in reciting, “LAFA measures four or more the following parameters.” It should recite “LAFA measures four or more of the following parameters.”
Claim 9 is objected to in reciting, “LAFA measures six or more the following parameters.” It should recite “LAFA measures six or more of the following parameters.”
Claim 10 is objected to in reciting “the one or more results of that at least one LAFA.” It should recite, “the one or more results of the at least one LAFA.”
Claim 10 is indefinite in reciting, “Mn2+.” Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims. See also claims 11 and 15.	
Claim 10 is vague and indefinite in reciting “the one or more results of the at least one LAFA” because “results” is subjective terms lacking a comparative basis for defining its metes and bounds.  See also claims 11 and 12.
 Claim 12 is vague and indefinite in reciting “the one or more results of the at least one LAFA from the blood sample from the subject is used as a control” because it is unclear how the blood sample obtain from the same subject can be used as a control in relation to the blood sample of claim 1.  Please clarify.
	Claim 14 is indefinite in appearing redundant in reciting, “wherein one or more of the following one or more indexes.”  Perhaps, Applicant intends, “wherein one or more of the following indexes.”
Claim 15 is vague and indefinite in reciting “one or more results of the at least one LAFA… divided by the one or more results of the at least one LAFA of Mn2+” because “results” is subjective terms lacking a comparative basis for defining its metes and bounds.
	Claim 19 is vague and indefinite in reciting “the one or more results of the at least one LAFA” because “results” is subjective terms lacking a comparative basis for defining its metes and bounds.
	Claim 22 is indefinite in reciting “A system for performing the at least one LAFA based on the methods of claim 1” because it fails to recite components of the claimed LAFA system, and only recites that it is for use in the claimed method. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	The specification and claims define LAFA as “Leucocyte function assay (LFA)” whereas LAFA is conventionally known and defined as “Leukocyte adhesion function assay.” Accordingly, for purposes of examination of this application, reference to “leukocyte function assay (LAFA)” in the claims is interpreted to encompass “Leukocyte adhesion function assay.”
6.	Claims 1-9, 16, 19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (US 2003/0017582).
Kim et al. disclose a system and method to monitor leukocyte migration while assessing a subject’s response or potential response to drug treatment (presence of test agent) suitable for controlling progress of disease involved in inflammation.  The drug is capable of altering (inhibiting, promoting) leukocyte recruitment (contact, capture), adhesion (arrest), and/or migration transmigration (i.e. leukocyte migration cascade) to endothelial cell molecule (Abstract; [0005, 0010, 0017, 0020, 0021, 0054, 0061, 0069]).  Kim et al. teach subjecting the subject’s blood sample to leukocyte function assay (LAFA: leukocyte adhesion function assay), wherein LAFA assesses and/or quantitatively assess (monitors) leukocyte recruitment, adhesion, and/or migration to endothelial cell and molecule thereof (Abstract).  One or more results of at least one LAFA provides an assessment of subject’s response or potential response to the drug treatment for controlling progression of the disease. Assessment of the leukocyte recruitment, adhesion, and/or migration to endothelial cell is shown to simulate in vivo physiological conditions (Abstract; 0022, 0053, 0061, 0066, 0069]). LAFA is conducted under static or non-static (physiological shear flow) conditions [0053]. Kim et al. teach that the LAFA is conducted on each of one or two or three of the substrates involved in activated endothelium: P-Selectin functioning as cell adhesion molecule, vascular cell adhesion molecule-1 (VCAM-1 or CD106), and mucosal addressin cell adhesion molecule-1 (MAdCAM-1) [0005-0008, 0048, 0061]. 
	Kim et al. teach using LAFA to detect and measure (quantitate) any one or two or four or six or more of the following parameters: rolling leukocytes, adhesion leukocytes (arrest of leukocytes, adherence to endothelium), crawling leukocytes (upon contact, motion of leukocytes along the endothelium is delayed), average speed (velocity) of individual leukocytes, average straightness of individual leukocytes, average displacement (capture) of individual leukocytes, and average dwell time of individual leukocytes ([0007, 0008, 0040, 0041, 0044, 0045, 0047, 0048, 0050, 0066, 0069]; Figure 7; Figure 8; Figure 9).The disease involves progression of inflammation (inflammatory disease), and progression of infectious state [0010, 0061, 0070]. One or more LAFA results are used to stratify the subject’s response or potential response to the drug treatment for controlling progression of disease [0010, 0061, 0066, 0069, 0070]. Accordingly, Kim et al. reads on Applicant’s claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2003/0017582) in view of Dransfield et al. (Divalent Cation Regulation of the Function of Leukocyte Integrin LFA-1. The Journal of Cell Biology 116 I1): 219-226 (January 1992)).
	Kim et al. is discussed supra.  Kim et al. differ from the instant invention in failing to teach treating the blood sample of the subject with Mn2+ and then conducting LAFA on the Mn2+ treated blood.
Dransfield et al. teach that a subject’s blood sample and/or a normal healthy control blood sample treated with Mn2+ can strongly promote T-cell binding to I-CAM-1 via LFA-1.  
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to incorporate the teaching of Dransfield into the method of Kim because Mn2+ appears to be an obvious variation of drug treatment known in the art used in assessing inflammatory conditions. 

8.	Claims 12, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Springer et al. (WO 92/21746)- IDS.
Kim et al. is discussed supra.  Kim et al. differ from the instant invention in failing to teach generating one or more parameters from the LAFA results to generate one or more indexes including RSTI, RST, and RTI. Kim et al. further fail to teach an activation potential ratio.
Springer et al. disclose a method and system for predicting a patient’s response to therapy comprising subjecting a subject’s blood sample to an assay that measures leukocyte rolling and adhesion. Samples from healthy subjects are used as controls to generate indexes for comparison with the patient’s sample teach generating one or more parameters from LAFA that are used to generate indexes such as relative straightness index (RSTI), relative speed index (RSI), and relative dwell time index (RDTI) for the subject (p. 17 line 33 to p. 19, line 26; p. 51, line 29 to p. 57, line 2). 
The method involves use of VCAM-1 and P-Selectin (Tables 1-3). The patient may have multiple sclerosis (MS) or inflammatory bowel disease (IBD) (p. 64, line 27 to p. 65, line 15).
One of ordinary skill would have had reasonable expectation of success in incorporating the teaching of Springer into the method of Kim because both of Kim and Springer teach analogous art of monitoring leucocyte migration in inflammatory conditions.

9. 	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



May 5, 2022